Exhibit 10.7.5

EXECUTIVE RESTRICTED STOCK

UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (“Agreement”) is made as of
                    , (“Date of Grant”), by Brightpoint, Inc., an Indiana
Corporation (the “Company” or “BrightPoint”) and                      (the
“Grantee”). In connection with the Company’s Executive Equity Program (the
“Program”), which was developed by the Committee (as defined under the Plan) in
connection with its administration of the Company’s 2004 Long-Term Incentive
Plan, as may be amended from time to time (the “Plan”), pursuant to this
Agreement the Grantee is receiving a restricted stock unit Award (“Award”) under
the Plan. The Award constitutes an Other Stock Based Award (as defined under the
Plan) and is a grant of                      Brightpoint Restricted Stock Units
(the “Restricted Stock Units”). Each Restricted Stock Unit represents the right
to receive one common share of the Company subject to the fulfillment of the
vesting conditions set forth in this Agreement. The Award is being submitted to
Grantee in accordance with section 10(b) (v) of the Plan. It is a condition to
Grantee receiving the Award that Grantee accept the terms, conditions and
restrictions applicable to the Restricted Stock Units as set forth in this
Agreement.

The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
As referred to herein, “Employment Agreement” means any written employment
agreement between the Company and the Grantee. For purposes of Section 13B(c) of
the Plan, the terms “Good Reason” and “Cause” shall have the meanings ascribed
thereto in the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards Restricted
Stock Units to Grantee on the following terms and conditions:

1. Award of Restricted Stock Units. The Company hereby grants to Grantee
                     (                    ) Restricted Stock Units subject to
the terms and conditions set forth below. The number of Restricted Stock Units
granted hereunder is subject to reduction, addition or forfeiture as set forth
Section 4 below.

2. Restrictions. The Restricted Stock Units are being awarded to Grantee subject
to the transfer and forfeiture restrictions set forth in this Section 2, the
forfeiture conditions set forth in Section 4, the additional restrictions that
are part of the Program and those restrictions set forth in the Plan (the
“Restrictions”) which shall lapse, if at all, as described in Section 3 below.
For purposes of this Award, the term Restricted Stock Units includes any
additional Restricted Stock Units granted to the Grantee with respect to
Restricted Stock Units still subject to the Restrictions.

 

  a. Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Restricted Stock Units still subject to
Restrictions. The Restricted Stock Units shall be forfeited if Grantee violates
or attempts to violate the Restrictions.



--------------------------------------------------------------------------------

  b. Any Restricted Stock Units still subject to the Restrictions shall, unless
otherwise expressly provided in the Grantee’s Employment Agreement, be
automatically forfeited upon the Grantee’s termination of employment with
BrightPoint or a Subsidiary for any reason.

The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Restricted Stock Units.

3. Lapse of Restrictions.

 

  a. The Restrictions applicable to the Restricted Stock Units shall lapse, as
long as the Restricted Stock Units have not been forfeited as described in
Section 2 or Section 4, as follows:

 

  (i) As to one-third (1/3) of the Restricted Stock Units, one year from the
date hereof or as soon as practicable thereafter if the Committee’s
determination pursuant to Section 4 hereof is made more than one year after the
date hereof;

 

  (ii) As to one-third (1/3) of the Restricted Stock Units, two years from the
date hereof;

 

  (iii) As to one-third (1/3) of the Restricted Stock Units, three years from
the date hereof;

 

  (iv) Upon the conditions set forth in the Employment Agreement, if any, with
respect to the lapse of Restrictions upon a Change of Control and, if none, as
set forth in the Plan, as to all of the remaining Restricted Stock Units upon a
Change in Control of the Company (as defined by the Plan);

 

  (v) As to all of the remaining Restricted Stock Units upon termination of
Grantee’s employment by BrightPoint or a Subsidiary due to the Disability of the
Grantee;

 

  (vi) As to all of the remaining Restricted Stock Units if the Grantee dies;
or.

 

  (vii) As to all of the remaining Restricted Stock Units upon the Retirement of
the Grantee.

 

  b. To the extent the Restrictions lapse under this Section 3 with respect to
the Restricted Stock Units, they will be free of the terms and conditions of
this Award.

4. Forfeiture/Increase. Notwithstanding anything else contained herein,
including Section 3 hereof, and in addition to the Restrictions set forth in
Section 2 hereof, the Restricted Stock Units shall be subject to forfeiture or
increase in accordance with the following terms. A determination will be made by
the Committee, in its sole and absolute discretion, as soon as practicable after
the end of the Fiscal Year in which the Grant was made as to whether and to what
extent any or all of the target performance goals (the “Performance Goals”) (as
defined in the Plan and as set forth in the Program) for the fiscal year in
which the Restricted Stock Unit was granted (the “Performance Cycle”) (as
defined in the Plan) were achieved. In the Program, the Performance Goals have
each been ascribed a percentage (each a “Target Percentage”) as follows: Income
from Continuing Operations (“ICO”) (60%) and Strategic Objectives (as defined in
the Program) (40%).



--------------------------------------------------------------------------------

If any or all of the Strategic Milestones are not achieved for the Performance
Cycle as determined by the Committee in its sole and absolute discretion, the
percentage of the total number of Restricted Stock Units granted hereby equal to
the Target Percentage for the Strategic Milestones shall be forfeited by the
Grantee, and such number of Restricted Stock Units shall be correspondingly
reduced and returned to Plan. If at least 75% of the ICO Performance Goal (as
set forth in the Program) is not achieved for the Performance Cycle, as
determined by the Committee in its sole and absolute discretion, then the
percentage of the total number of Restricted Stock Units granted hereby equal to
the Target Percentage for the ICO Performance Goal granted hereunder will be
forfeited and returned to the Plan. If between 75% to 99% of the ICO Performance
Goal (as set forth in the Program) is achieved for the Performance Cycle, as
determined by the Committee in its sole and absolute discretion, then 50% of the
total number of Restricted Stock Units granted hereby equal to the Target
Percentage for the ICO Performance Goal granted hereunder will be forfeited and
returned to the Plan. However, if greater than or equal to 125% of the ICO
Performance Goal (as set forth in the Program) is achieved for the Performance
Cycle, as determined by the Committee in its sole and absolute discretion, then
150% of the total number of Restricted Stock Units granted hereby equal to the
Target Percentage for the ICO Performance Goal granted hereunder will be
awarded. Achievement of ICO Performance Goal for all non-Corporate Program
Grantees shall be based in part on overall ICO performance by the Company and in
part on the ICO performance target for the specific region in which the Grantee
is employed. Any Restricted Stock Units that are not forfeited as set forth
above, will vest in accordance with the terms of Section 3 hereof, or the Plan.

5. Adjustments. If the number of outstanding Common Shares is changed as a
result of stock dividend, stock split or the like without additional
consideration to the Company, the number of Restricted Stock Units subject to
this Award shall be adjusted to correspond to the change in the outstanding
Common Shares.

6. Delivery of Certificates. Subject to applicable law, upon the lapse of
Restrictions applicable to the Restricted Stock Units, the Company shall deliver
to the Grantee a certificate representing a number of Common Shares equal to the
number of Restricted Stock Units upon which such Restrictions have lapsed.

Pursuant to its authority under Section 3(vi) and Section 19 of the Plan, the
Committee has determined that the Grantee may not elect, pursuant to Section 19
of the Plan, to defer the receipt of Common Stock upon the lapse of
Restrictions. By entering into this Agreement, the Company and the Grantee agree
that the Grantee shall not have any right under Section 19 of the Plan to make
such Elective Deferrals with respect to the Restricted Stock Units.

7. Withholding Taxes. The Company is entitled to withhold an amount equal to
BrightPoint’s required minimum statutory withholdings taxes for the respective
tax jurisdiction attributable to any Common Share or property deliverable in
connection with the Restricted Stock Units. Grantee may satisfy any withholding
obligation in whole or in part by electing to have BrightPoint retain Common
Shares deliverable in connection with the Restricted Stock Units having a Fair
Market Value on the date the Restrictions applicable to the Restricted Stock
Units lapse equal to the minimum amount required to be withheld. “Fair Market
Value” for this purpose shall be determined in accordance with the terms of the
Plan.



--------------------------------------------------------------------------------

8. Voting and Other Rights.

 

  a. Grantee shall have no rights as a shareholder of the Company in respect of
the Restricted Stock Units, including the right to vote and to receive dividends
and other distributions (except as otherwise provided in Section 5 of this
Agreement), until delivery of certificates representing Common Shares in
satisfaction of the Restricted Stock Units.

 

  b. The grant of Restricted Stock Units does not confer upon Grantee any right
to continue in the employ of the Company or a Subsidiary or to interfere with
the right of the Company or a Subsidiary, to terminate Grantee’s employment at
any time.

9. Nature of Award. By entering into this Agreement, the Grantee acknowledges
his or her understanding that the grant of Restricted Stock Units under this
Agreement is completely at the discretion of BrightPoint, and that BrightPoint’s
decision to make this Award in no way implies that similar awards may be granted
in the future. In addition, the Grantee hereby acknowledges that he or she has
entered into employment with BrightPoint or a Subsidiary upon terms that did not
include this Award or similar awards, that his or her decision to continue
employment is not dependent on an expectation of this Award or similar awards,
and that any amount received under this Award is considered an amount in
addition to that which the Grantee expects to be paid for the performance of his
or her services.

10. Funding. No assets or Common Shares shall be segregated or earmarked by the
Company in respect of any Restricted Stock Units awarded hereunder. The grant of
Restricted Stock Units hereunder shall not constitute a trust and shall be
solely for the purpose of recording an unsecured contractual obligation of the
Company.

11. Registration. The Company has filed a registration statement with the
Securities and Exchange Commission with respect to the Common Shares subject to
the Award. The Company intends to maintain the effectiveness of the registration
statement, but has no obligation to do so. If the registration statement is not
effective, Grantee will not be able to transfer or sell the shares issued to
Grantee pursuant to this Award unless exemptions from registration under the
applicable securities laws are available. Such exemptions from registration are
very limited and might be unavailable. Grantee agrees that any resale by Grantee
of the Common Shares issued pursuant to the Award shall comply in all respects
with the requirements of all applicable securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act, the
Exchange Act and the respective rules and regulations promulgated thereunder)
and any other law, rule or regulation applicable thereto, as such laws, rules
and regulations may be amended from time to time. The Company shall not be
obligated to either issue the Common Shares subject to the Award, or permit the
resale of any Common Shares subject to the Plan, if such issuance or resale
would violate any such requirements.

12. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed according to
the internal law and not the law of conflicts of the State of Indiana.

13. Waiver. The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or any
other provision hereof.

14. Actions by the Committee. The Committee may delegate its authority to
administer this Agreement. The actions and determinations of the Committee or
delegate shall be binding upon the parties.



--------------------------------------------------------------------------------

15. Acceptance of Terms and Conditions. By accepting this Award within 30 days
after the date of your receipt of this Agreement, you agree to be bound by the
foregoing terms and conditions, the Plan and any and all rules and regulations
established by BrightPoint in connection with awards issued under the Plan. If
you do not accept this Award within 30 days of your receipt of this Agreement,
you will not be entitled to the Restricted Stock Units.

16. Plan Documents. The Plan is available from the Company’s corporate
headquarters at 7635 Interactive Way, Suite 200, Indianapolis, Indiana 46278,
Attention Craig M. Carpenter, Executive Vice President, General Counsel and
Secretary.

 

 

                , Grantee Date:   BRIGHTPOINT, INC. By:  

 

Name:   Title:   Date  